Citation Nr: 0633122	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder to include claimed post traumatic stress disorder 
(PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1986.  

This appeal comes the Board of Veterans' Appeals (Board) from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, in his December 2003 VA Form 9, requested a 
hearing before the Board.  While the RO held a local hearing 
in August 2004, it does not appear the veteran was scheduled 
for a hearing before the Board.  The record does not contain 
any withdraw of the hearing request.  In September 2006, the 
Board contacted the veteran via letter to clarify whether he 
still desired a hearing before the Board.  
In an October 2006 faxed response, the veteran indicated that 
he desired a videoconference hearing before a Veterans Law 
Judge.

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a videoconference hearing for 
the veteran.  He should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



